Citation Nr: 0012084	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-17 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-operative 
right shoulder injury residuals.  

2.  Entitlement to an increased rating for right lateral 
meniscectomy residuals, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from to January 1973 to 
April 1976.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for chronic right shoulder injury residuals; denied the 
claim; and denied an increased disability evaluation for the 
veteran's service-connected right lateral meniscectomy 
residuals.  The veteran has been represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  Service connection is currently in effect for right 
meniscectomy residuals.  

2.  Multiple lay statements from the veteran and his 
associates convey that he slipped while climbing a ladder due 
to his service-connected right knee disability and injured 
his right shoulder.  The veteran has been diagnosed with a 
post-operative right shoulder disability.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
post-operative right shoulder injury residuals is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
VA has a duty to assist only those claimants who have 
established well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (Court) has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for right meniscectomy residuals.  

A September 1997 VA outpatient treatment record reflects that 
the veteran complained of chronic right arm pain of two 
weeks' duration.  He reported that he had injured his 
shoulder when he fell and grabbed a board to catch himself.  
An impression of a right shoulder sprain was advanced.  

In his February 1998 informal claim for service connection, 
the veteran advanced that he sustained a chronic right 
shoulder injury while climbing a ladder when his 
service-connected right knee gave way and he reached out with 
his right arm to prevent or stop his fall.  VA clinical 
documentation dated in March 1998 indicates that the veteran 
underwent a right shoulder arthroscopic procedure which 
revealed a chronic superior glenohumeral ligamental tear and 
included debridement of the ligament, a miniature subacromial 
decompression and removal of a anterolateral spur.  Written 
statements from Charles Cato and Lisa S. Kay dated in October 
1998 convey that they witnessed the veteran's right knee give 
out while he was climbing a ladder and his subsequent attempt 
to prevent a fall by grabbing the roof with his right arm.  

The Board observes that service connection is in effect for a 
post-operative right knee disability; the veteran has been 
diagnosed with a post-operative traumatic right shoulder 
disability; and the veteran is competent to assert that he 
incurred his traumatic right shoulder as the result of a fall 
precipitated by his service-connected right knee disability.  
Therefore, the Board finds his claim for entitlement to 
service connection for post-operative right shoulder injury 
residuals is well-grounded.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1998); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  


ORDER

The veteran's claim of entitlement to service connection for 
post-operative right shoulder injury residuals is 
well-grounded.  


REMAND

The veteran asserts that service connection is warranted for 
post-operative right shoulder injury residuals and the record 
supports assignment of an increased evaluation for his right 
meniscectomy residuals.  The national accredited 
representative advances that the most recent VA examination 
for compensation purposes is inadequate for rating purposes 
and requests that the veteran's claims be remanded to the RO 
so that the veteran may be afforded further evaluation.  

In reviewing a similar factual scenario wherein a veteran 
sought an increased evaluation for a musculoskeletal 
disability, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1999), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995). The RO may not have 
considered the applicability of 38 C.F.R. § 4.40 (1999) to 
the veteran's claim for an increased evaluation for his right 
meniscectomy residuals.  Accordingly, this case is REMANDED 
for the following development: 

1.  The RO should request that the 
veteran provide information as to all 
treatment of his right meniscectomy 
residuals and right shoulder disability 
including the names and addresses of all 
treating physicians.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact and all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after April 1998 be forwarded for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his post-operative right shoulder 
disability and his service-connected 
right meniscectomy residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify the normal range of motion of 
the right knee; any limitation of 
activity imposed by the veteran's right 
knee meniscectomy residuals; and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary and vocational activities.  The 
physician should advance an opinion as to 
the etiology of all identified right 
shoulder disabilities and the 
relationship, if any, between, the 
disabilities and the veteran's period of 
active service and/or his 
service-connected right meniscectomy 
residuals.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence of record and 
his claim for increased disability 
compensation will be denied.  However, 
the Secretary of the VA must show a lack 
of good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made to the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for post-operative 
right shoulder injury residuals and an 
increased evaluation for right 
meniscectomy residuals with express 
consideration of the applicability of 38 
C.F.R. §§ 3.310(a), 4.10, 4.40, 
4.45(1999) and the Court's holdings in 
Allen v. Brown, 7 Vet. App. 439 (1995); 
Ferraro v. Derwinski, 1 Vet. App. 326, 
330 (1991); and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 



